Citation Nr: 0327725	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic pneumonia 
with spontaneous pneumothorax.

2.  Entitlement to an initial compensable evaluation for 
bilateral tinea pedis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received that month, a 
statement of the case was issued in February 2002, and a 
substantive appeal was received in March 2002.  

By the July 2001 rating decision, the RO denied service 
connection for a chronic pneumonia with spontaneous 
pneumothorax and granted service connection for bilateral 
tinea pedis.  With respect to the latter issue, the veteran 
is contesting the initial evaluation.  


REMAND

In his July 2001 notice of disagreement, the veteran 
indicated that he wished to be afforded a hearing.  In his 
March 2002 substantive appeal, the veteran indicated that he 
did not wish to be scheduled for a hearing before a Veterans 
Law Judge.  The RO, therefore, is to ascertain whether the 
veteran would like to testify at a personal hearing at the 
RO, and, if so, such a hearing must be scheduled.

The veteran was afforded a medical examination with respect 
to his claim of service connection for chronic pneumonia with 
pneumothorax.  The examiner, however, did not provide an 
opinion regarding the etiology of the veteran's disability.  
In addition, the examiner indicated that he did not have 
access to the veteran's service medical records prior to or 
after conducting the examination.  As such, the veteran must 
be scheduled for a further respiratory examination and 
medical opinion regarding the etiology of any disability 
diagnosed.

In connection with the issue of an increased rating for the 
veteran's skin disability, an additional dermatologic 
examination is necessary in order to ascertain the current 
level of the veteran's disability.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the veteran with notice as required by the VCAA, 
the RO must explain to the veteran that a full year is 
allowed to respond to a VCAA notice.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Specifically, the RO must send 
the veteran an amended letter describing 
his rights and responsibilities under 
VCAA in accordance with the recent 
decision in Paralyzed Veterans of America 
V. Secretary of Veterans Affairs and any 
other applicable legal precedent.  

2.  The RO should contact the veteran and 
ascertain whether he wishes to be 
scheduled for a personal hearing at the 
RO and, if so, such a hearing should be 
scheduled.

3.  Next, the veteran should be scheduled 
for a respiratory examination.  The 
examiner is asked to diagnose all 
respiratory disabilities and, after 
reviewing the claims file, provide an 
opinion regarding the etiology of each 
such disability diagnosed.  A rationale 
for all conclusions should be provided.  

4.  The veteran should be afforded a 
dermatologic examination.  The examiner 
is asked to describe the symptoms and 
manifestations of the veteran's tinea 
pedis and to describe each such symptoms 
or manifestation as mild, moderate, or 
severe.  A rationale for all conclusions 
must be provided.

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

